UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8570


DAVID M. KISSI,

                  Plaintiff - Appellant,

             v.

BUD MITCHLER; HUGH G. HARDESTY, JR.; JOSEPH B. HARDESTY;
MORGAN INVESTMENTS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-01639-PJM)


Submitted:    April 23, 2009                   Decided:   May 4, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David M. Kissi appeals from the district court’s order

requiring him to pay a partial filing fee in accordance with 28

U.S.C.     § 1915(L)(1)(A)       (2006).            This        court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory         and       collateral      orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                     The order Kissi seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.            Accordingly, we deny Kissi’s motion for

appointment     of    counsel    and    dismiss          the    appeal    for       lack   of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and     argument         would    not    aid    the    decisional

process.

                                                                                DISMISSED




                                             2